

113 S1749 IS: Military Installations Enhancement Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1749IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve master plans for major military installations.1.Short titleThis Act may be cited as the
		  Military Installations Enhancement Act of 2013.2.Sense of Congress on United States military installations(a)FindingsCongress makes the following findings:(1)The Department of Defense is one of the largest Federal holders of real estate, with a global portfolio covering more than 27,700,000 acres.(2)The Department of Defense maintains more than 5,000 military sites, with 122 sites considered major military installations, each valued at more than $1,794,000,000 in fiscal year 2013 dollars.(3)The Department of Defense is working to maximize range and training areas on its military installations in an effort to promote military readiness.(4)The Department of Defense is committed to ensuring that it is delivering cost-effective, safe, and environmentally sound capabilities and capacities to support the national defense mission.(b)Sense of CongressIt is the sense of   Congress that—(1)military installations are a critical component of the United States force capabilities;(2)military installations should be developed to preserve or expand range and training areas on bases in order to enhance military readiness;(3)military installations create communities of identity for servicemembers and their families, and are important to overall wellness and quality of life;(4)the Department of Defense should take into consideration opportunities to reduce military construction costs on installations through cost-effective construction and planning; and(5)the Department of Defense and Congress should endeavor to promote quality of life for servicemembers and military families living on military installations.3.Improving master plans for major military installationsSection 2864 of title 10, United States Code, is amended—(1)in subsection (a)—(A)by striking At a time and inserting (1) At a time; and(B)by adding at the end the following new paragraph:(2)To address the requirements under paragraph (1), each installation master plan shall include consideration of—(A)planning for redevelopment  and infill development to reduce consumption of undeveloped land on installations;(B)horizontal and vertical mixed-use development;(C)the full lifecycle costs of planning decisions; and(D)capacity planning through the establishment of growth boundaries around cantonment areas to focus development towards the core and preserve range and training space.;(2)in subsection (b)—(A)by striking The transportation and inserting (1) The transportation; and(B)by adding at the end the following new paragraph:(2)To address the requirements under subsection (a) and paragraph (1), each installation master plan shall include consideration of ways to diversify and connect transit systems and increase safety for all road users.;(3)by redesignating subsection (c) as subsection (d); and(4)by inserting after subsection (b) the following new subsection:(c)Savings clauseNothing in this section shall supersede the requirements of section 2859(a) of this title..